Bat, J.
The question involved in this case pertains to the power of the visiting committee provided for by section 143o. of the Code to punish for a contempt. This section provides for a visiting committee of three, one of whom at least shall. be a woman, to be appointed by the governor, who may visit the insane asylum of the State at their discretion, and, upon such visit, go through the wards unaccompanied by any officer of the institution, with power to send for persons and papers, and to examine witnesses on oath, to ascertain whether any of the inmates are improperly detained in the hospital, or unjustly placed there, and whether the inmates are humanely treated, with full power to correct any abuses found to exist. Section 3491 of the Code confers general authority upon the courts of this State, and, upon any judicial officer acting in the discharge of an official duty, to punish for contempts.
Other provision of the statute confers upon certain officers not judicial, specific power to punish for contempts. See Code, § § 14,16, 356, 2820, 3145, and 3680.
No specific power is conferred upon the visiting committee authorized in section 1435 of the Code to punish for a contempt. Such power is not conferred by the general provisions of section 3491, for, whilst the visiting committee may exercise quasi judicial powers, they are not a court nor judicial officers acting in the discharge of official duty.
As no power is conferred upon .the visiting committee, either by specific or general provision of the Code, to punish for a contempt, we are of the opinion that they cannot exercise such power. Upon this subject see Rutherford v. Holmes, 66 N. Y., 368; Watson v. Nelson, 69 Id., 536: Noyes v. Byxbee, 45 Conn., 382.
Affirmed.